
	
		I
		111th CONGRESS
		1st Session
		H. R. 2619
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to temporarily
		  expand the credit for first-time homebuyers to all homebuyers and to allow
		  individuals a temporary refundable credit against income tax for the costs of
		  refinancing acquisition indebtedness secured by their principal
		  residence.
	
	
		1.Temporary expansion of
			 first-time homebuyer credit to all homebuyers
			(a)In
			 generalSection 36 of the
			 Internal Revenue Code of 1986 (relating to first-time homebuyer credit) is
			 amended by redesignating subsections (g) and (h) as subsections (h) and (i),
			 respectively, and by inserting after subsection (f) the following new
			 subsection:
				
					(g)Credit
				temporarily allowable to all homebuyers
						(1)Credit expanded
				to all homebuyersExcept as provided in paragraph (1), in the
				case of residences purchased after the date of the enactment of this subsection
				and before July 1, 2010, the requirement that the taxpayer be a first-time
				homebuyer shall not apply.
						(2)ExceptionNo
				credit shall be allowed under this section by reason of paragraph (1) if credit
				was allowed under this section or 1400C (relating to first-time homebuyer in
				the District of Columbia) to the taxpayer (or the taxpayer's spouse) with
				respect to any other
				residence.
						.
			(b)Conforming
			 amendments
				(1)Section 36 of such
			 Code is amended by striking December 1, 2009 each place it
			 appears (other than subsection (h), as redesignated by subsection (a)) and
			 inserting July 1, 2010.
				(2)The heading for
			 subparagraph (D) of section 36(f)(4) of such Code is amended by striking
			 purchases in
			 2009 and inserting certain
			 purchases.
				(3)Subsection (h) of
			 section 36 of such Code, as so redesignated, is amended by striking
			 December 31, 2009 and inserting January 1,
			 2010.
				(4)The heading of
			 such section 36 is amended by inserting before the period
			 ; Temporary credit for all
			 homebuyers.
				(5)The item relating
			 to section 36 in the table of sections for subpart C of part IV of subchapter A
			 of chapter 1 of such Code is amended by inserting before the period ;
			 Temporary credit for all homebuyers.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after the date of the enactment of this Act.
			2.Temporary
			 refundable credit for costs of refinancing acquisition indebtedness secured by
			 principal residence
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36 the following new
			 section:
				
					36A.Temporary
				credit for costs of refinancing acquisition indebtedness secured by principal
				residence
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle an amount equal to the
				qualified refinancing costs paid or accrued by the taxpayer during the taxable
				year.
						(b)Limitations
							(1)Dollar
				limitation
								(A)In
				generalExcept as otherwise provided in this paragraph, the
				credit allowed under subsection (a) shall not exceed $3,000.
								(B)Married
				individuals filing separatelyIn the case of a married individual
				filing a separate return, subparagraph (A) shall be applied by substituting
				$1,500 for $3,000.
								(C)Other
				individualsIf two or more individuals who are not married own a
				principal residence, the amount of the credit allowed under subsection (a)
				shall be allocated among such individuals in such manner as the Secretary may
				prescribe, except that the total amount of the credits allowed to all such
				individuals shall not exceed $3,000.
								(2)Limitation based
				on modified adjusted gross incomeThe amount allowable as a credit under
				subsection (a) (determined without regard to this paragraph) for the taxable
				year shall be reduced as provided in section 36(b)(2).
							(c)Qualified
				financing costsFor purposes
				of this section, the term qualified refinancing costs means
				costs—
							(1)which are incurred
				to refinance acquisition indebtedness (as defined in section 163(h)(3)) secured
				by the principal residence of the taxpayer, and
							(2)which are not
				allowable as a deduction under this chapter.
							(d)ExceptionNo credit under subsection (a) shall be
				allowed to any nonresident alien.
						(e)Application of
				sectionThis section shall
				only apply to refinancings after the date of the enactment of this section and
				before July 1, 2010.
						.
			(b)Conforming
			 amendments
				(1)Section 6211(b)(4)(A) of such Code is
			 amended by inserting 36A, after 36,.
				(2)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36A,
			 after 36,.
				(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36 the following new item:
					
						Sec. 36A. Temporary credit for
				costs of refinancing acquisition indebtedness secured by principal
				residence..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 refinancings after the date of the enactment of this Act in taxable years
			 ending after such date.
			
